DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The office action is in response to application filed on 07/18/2022 in which claims 1-9 were canceled on 11/11/2020 and claims 10-25 were presented for examination.

ELECTION/RESTRICTION
Applicant’s election without traverse of Species B (Fig 6-12, 14-20) and Sub species (1) (breathable hip pad; Figs 16-17) in the reply filed on 07/18/2022 is acknowledged. Applicant has canceled claims 1-9 which are drawn to non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the at least one channel in the upper surface of the pad body overlaps” as claimed in claim 12, must be shown (for instance, adding reference number to show the layers to over lapping surfaces) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “first and second patterns” as claimed in claim 19, must be shown (for instance, adding reference number to show first and second patterns) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “cells or closed cells” as claimed in claims 10-25, must be shown (for instance, adding reference number to show cells or closed cells) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 10 recites the limitation “a first plurality of channels, a second plurality of channels and a first plurality of closed cells” which lacks antecedent basis in the written specification. There is no disclosure in the specification as originally filed, which includes the original written description; in paragraph 49 of applicant’s specification mentioned “a plurality of channels 3c” however, it is unclear what applicant’s referring to in terms of “first and second” and there is no disclosure of “closed cells”.
Claim 19 recites the limitation “the first pattern and the second pattern” which lacks antecedent basis in the written specification. There is no disclosure in the specification as originally filed, which includes the original written description for the first pattern and the second pattern. 
Claim 20 recites the limitation “parallel side walls” which lacks antecedent basis in the written specification. There is no disclosure in the specification as originally filed, which includes the original written description for parallel side wall. 
Claim 21 recites the limitation “a polygonal shape” which lacks antecedent basis in the written specification. There is no disclosure in the specification as originally filed, which includes the original written description for a polygonal shape. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the limitation “a first plurality of channels, a second plurality of channels, patterns and a first plurality of closed cells” and it is unclear what applicant is referring to as there is no disclosure in the specification as originally filed, which includes the original written description. For the purpose of examination, “a first/second plurality of channels” is considered as tubular passage or a groove or furrow or a path. “patterns” are considered as any design or arrangement or sequence of a repeated objects and “closed cells” is considered as any enclosed units. Therefore, this limitation is considered as new matters. 
 	Claim 17 recites the limitation “at least one cell of the second plurality of closed cells” and it is unclear what applicant is referring to as there is no disclosure in the specification as originally filed, which includes the original written description. For the purpose of examination, “closed cells” is considered as any enclosed units. Therefore, this limitation is considered as new matters.
Claim 19 recites the limitation “the first pattern and the second pattern” and it is unclear what applicant is referring to as there is no disclosure in the specification as originally filed, which includes the original written description. For the purpose of examination, “first and second patterns” are considered as any design or arrangement or sequence of a repeated objects having on different surface (upper and lower surface of the pad body). Therefore, this limitation is considered as new matters.
Claim 20 recites the limitation “parallel side walls” and it is unclear what applicant is referring to as there is no disclosure in the specification as originally filed, which includes the original written description. For the purposes, “parallel side walls” is being considered as any lines, planes, surfaces or objects that are side by side having the same distance between them. Therefore, this limitation is considered as new matters.
Dependent claims are rejected at least for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites the limitation “the cutout portions” in line 1, There is insufficient antecedent basis for this limitation in the claim. “the cutout portions” was not previously claimed. For the purposes of examination, “the cutout portions” is considered as “the plurality cutout portions”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-15 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toms et al. (US 6093468 A).

Regarding claim 10, Toms discloses a breathable pad for a protective garment (Figs 1-8, the pad comprising a pad body having an upper surface configured to face away from a user and a lower surface opposite from the upper surface (Annotated Fig 1 below); a first plurality of channels formed in the upper surface of the pad body, the first plurality of channels being arranged in a first pattern (pattern are the shape that forms by the channels as shown on annotated Fig 1 below on the upper surface) to form a first plurality of closed cells (Annotated Fig 1 below, closed cells is the center material that surrounded by channels); a second plurality of channels formed in the lower surface of the pad body, the second plurality of channels being arranged in a second pattern (pattern are the shape that forms by the channels as shown on annotated Fig 1 below on the lower surface due to the depth of the channel lands on lower surface) to form a second plurality of closed cells (Annotated Fig 1 below, closed cells is the center material that surrounded by channels); and a plurality of cutout portions formed as through-holes extending from the upper surface through to the lower surface of the pad body, at least one cutout portion being arranged within a cell of the first plurality of closed cells (Annotated Fig 1 below).
 
    PNG
    media_image1.png
    577
    790
    media_image1.png
    Greyscale

Annotated Fig 1 of Toms
Regarding claim 11, Toms discloses the limitation of claim 10 as described above and Toms further discloses wherein the pad is configured as a hip pad (Fig 1- 8, #10 is a hip pad). 
Regarding claim 12, Toms discloses the limitation of claim 10 as described above and Toms further discloses wherein at least one channel in the upper surface of the pad body overlaps with at least one channel in in the lower surface of the pad body (Annotated Fig 2 below shows the channel has the cut through upper surface and lower surface and it is overlaps by the depth of the cut as shown on the side of the pad).

    PNG
    media_image2.png
    687
    844
    media_image2.png
    Greyscale

Annotated Fig 2 of Toms
Regarding claim 13, Toms discloses the limitation of claim 10 as described above and Toms further discloses wherein at least some of the plurality of cutout portions have the same cross-sectional shape (Fig 6, #12). 
Regarding claim 14, Toms discloses the limitation of claim 10 as described above and Toms further discloses wherein the plurality of cutout portions have the same cross-sectional shape (Fig 6, #12).
Regarding claim 15, Toms discloses the limitation of claim 10 as described above and Toms further discloses wherein the cutout portions are arranged in rows extending across the pad body (Annotated Fig 1 above see plurality of cutout portions form in rows).
Regarding claim 19, Toms discloses the limitation of claim 10 as described above and Toms further discloses wherein an area of the lower surface of the pad body that includes the second pattern is equal to or larger than an area of the upper surface of the pad body that includes the first pattern (Annotated Fig 1 and 2 above, the patterns formed by the channel has the cut through upper surface and lower surface and it is overlapping by the depth of the cut as shown on the side of the pad, therefore the patterns are larger than an area of upper surface as the cut (channel) continues to lower surface of the pad)
Examiner respectfully notes that the term "area is very broad and merely means "a region: any large, indefinite, and continuous part of a surface or space or a part of a whole" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com). 
Regarding claim 20, Toms discloses the limitation of claim 10 as described above and Toms further discloses wherein at least one cutout portion includes parallel side walls (Annotated Fig 1 above, the side wall of the cutouts are parallel to one another), such that a width of the at least one cutout portion remains constant along a length of the at least one cutout portion (Annotated Fig 1 above, the side wall of the cutouts are parallel to one another).
Regarding claim 21, Toms discloses the limitation of claim 10 as described above and Toms further discloses wherein at least one of the first plurality of closed cells (Annotated Figure 3 below) or the second plurality of closed cells have a polygonal shape (Col 8, lines 48-54, #ABCD; due to lack of disclosure in applicant’s application, polygonal shape is a plane figure with at least three straight sides and angles, and typically five or more, Oxford Languages, Dictionary).

    PNG
    media_image3.png
    627
    686
    media_image3.png
    Greyscale

Annotated Fig 3 of Toms

Regarding claim 22, Toms discloses the limitation of claim 10 as described above and Toms further discloses a horizontal channel extending laterally across the upper surface of the pad body, the horizontal channel having a larger width than at least one of the first plurality of channels or the second plurality of channels (see annotated Fig 4 below).

    PNG
    media_image4.png
    577
    790
    media_image4.png
    Greyscale

Annotated Fig 4 of Toms
Regarding claim 23, Toms discloses the limitation of claim 22 as described above and Toms further discloses wherein the horizontal channel intersects with at least one channel of the first plurality of channels (Annotated Fig 4 above).
Regarding claim 24, Toms discloses the limitation of claim 10 as described above and Toms further discloses a stitching tab portion arranged about an outer edge of the pad body , the stitching tab portion being devoid of the plurality of cutout portions (Annotated Fig 5 below). Examiner respectfully notes that the term "region/portion" is very broad and merely means "any large, indefinite, and continuous part of a surface or space or a part of a whole" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com). 
Further, please note the Toms pad is intended to be sewn into a garment as set forth in Col 10, lines 54-58 “permanently affixed to the garment by, for example, sewing them into pockets such that the pads cannot be removed”. 

    PNG
    media_image5.png
    249
    824
    media_image5.png
    Greyscale

Annotated Fig 5 of Toms

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Toms et al. (US 6093468 A).
Regarding claim 16, Toms discloses the limitation of claim 10 as described above. Toms doesn’t explicitly disclose wherein a first portion of the pad body has a thickness of between 8 mm and 12 mm, the first portion being situated within at least one cell of the first plurality of closed cells. However, Tom discloses the pad having maximum thickness about 19mm or less. (Col 3, lines 4-16 and Col 11, lines 43-47). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Toms’s hip pad (first portion) to have a thickness of between 8 mm and 12 mm in order to provide flexibility and comfort to potential wearers, regardless of age or physical condition, are concerned with their appearance. since the claimed values are merely an optimum or workable range. It has the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Examiner respectfully notes that the term "region/portion" is very broad and merely means "any large, indefinite, and continuous part of a surface or space or a part of a whole" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com).
 Moreover, the limitation “the first portion being situated within at least one cell of the first plurality of closed cells.” is a structural limitation and the pad of Toms is showing the limitation as claimed (Annotated Fig 6 below).

    PNG
    media_image6.png
    249
    776
    media_image6.png
    Greyscale

Annotated Fig 6 of Toms


Regarding claim 17, Toms discloses the limitation of claim 16 as described above and Toms further discloses wherein the first portion of the pad body is situated within at least one cell of the second plurality of closed cells (Annotated Fig 6 above). 
Regarding claim 18, Toms discloses the limitation of claim 16 as described above. Toms doesn’t explicitly disclose wherein a second portion of the pad body has a thickness of at least 2 mm, the second portion including at least one channel of the second plurality of channels. However, Tom discloses the pad tapering portion having thickness of 3.18mm or less. (Col 3, lines 4-16 and Col 11, lines 43-47). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Toms’s hip pad (second portion) to have a thickness of at least 2 mm in order to provide flexibility and comfort to potential wearers, regardless of age or physical condition, are concerned with their appearance. since the claimed values are merely an optimum or workable range. It has the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Examiner respectfully notes that the term "region/portion" is very broad and merely means "any large, indefinite, and continuous part of a surface or space or a part of a whole" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com).
Moreover, the limitation “the second portion including at least one channel of the second plurality of channels” is a structural limitation and the pad of Toms is showing the limitation as claimed (Annotated Fig 7 below).

    PNG
    media_image7.png
    310
    649
    media_image7.png
    Greyscale

Annotated 7 of Toms
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Toms et al. (US 6093468 A) in view of Arensdorf et al. (US 8272073 B2). 
Regarding claim 25, Toms discloses a protective pad of claim 10 as described above. However, Tom fails to disclose a protective garment for protection from impact forces, the protective garment comprising: a garment having a body portion and a pair of left and right leg portions.
Further, please note the Toms hip pads are intended to be used on a garment/pants as set forth in Col 10, lines 54-68. Therefore, it can be used on a garment on each of a left and right side of the body portion. 
Arensdorf discloses a protective garment for protection from impact forces the protective garment comprising: a garment having a body portion and a pair of left and right leg portions (Annotated Fig 8 below). 

    PNG
    media_image8.png
    376
    489
    media_image8.png
    Greyscale

Annotated Fig 8 of Arensdorf
Toms and Arensdorf are considered analogous art to the claimed invention because it is the same field of invention hip pads for a protective garment. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tom’s hip pads to incorporate with the protective garment of Arensdorf in order to provide protection for active individuals and athletes engaged in sports and physical activities. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Beers (US 20150297973 A1) discloses an article of apparel includes a padding system that dynamically changes configuration in response to an impending impact. The padding system may change from a state that has a high flexibility and offers low protection from impact to a state that has a low flexibility and offers increase protection from impact.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIN HTWE OO/
 Examiner, Art Unit 3732                                                                                                                                                                                            
/SALLY HADEN/Primary Examiner, Art Unit 3732